In a proceeding to fix emergency rent pursuant to section 4 of chapter 314 of the Laws of 1945, as amended, the tenant appeals from an order granting the application and fixing such rent at the Sum of $201.25 per month as of June 1, 1944. Order unanimously affirmed, with costs. The space for which the emergency rent was fixed was not the same as was occupied as business space on June 1, 1944. In making the alterations permitted by the landlord, the tenant occupied space of both different type and greater extent. Present — Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ.